Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00223-CV

IN RE VHS SAN ANTONIO PARTNERS, LLC d/b/a North Central Baptist Hospital; Ricardo
 Munoz Jr., M.D.; Heather Williams, M.D.; Riverwalk OB/GYN, PLLC; Brian K. MacGillivray,
 M.D.; Christine Gilliam, M.D.; Christine Gilliam, M.D., P.A.; Everyone's ENT & Sinus Center

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 16, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 3, 2014, relators filed a petition for writ of mandamus complaining of the trial

court’s decision to grant the plaintiff’s motion for a protective order regarding counseling records.

The court has considered the petition for writ of mandamus and is of the opinion that relators are

not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX.

R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-02523, styled Mark Wendell and Jenifer Wendell, Individually,
and as Next Friends of Colton Wendell, A Minor Child v. North Central Baptist Hospital, Ricardo Munoz Jr., M.D.,
Heather Williams, M.D., Riverwalk OB/GYN, PLLC, Brian K. MacGillivray, M.D., Christine Gilliam, M.D., Christine
Gilliam, M.D., P.A., and Everyone’s ENT & Sinus Center, pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable Karen H. Pozza presiding.